Citation Nr: 0821454	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for valvular heart disease, 
to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1968 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his valvular heart disease 
was caused by his service-connected hypertension.  Upon review of 
the claims file, it becomes apparent that the veteran has a 
history of severe valvular heart disease, with post-service 
medical records indicating an aortic replacement with a Dacron 
graft occurring in May 2002.  The veteran was admitted to the 
intensive care unit (ICU) for several days after the valve 
replacement.  Following a VA examination in October 2002, the 
physician addressed the question of whether there is a causal 
relationship between the veteran's hypertension and his valvular 
heart disease.  While hypertension was noted as a risk factor for 
aortic insufficiency, the examiner stated that in the veteran's 
case, such insufficiency was less likely than not caused by 
hypertension, as the scarring involved was much more severe than 
what would be expected if hypertension was the cause.  A 
diagnosis of aortic insufficiency was noted, and the examiner 
indicated that he reviewed the claims file.    

While the October 2002 examiner discussed the likelihood of a 
causal relationship between service-connected hypertension and 
valvular heart disease, status-post aortic valve replacement, he 
did not address the question of whether the veteran's 
hypertension aggravated his valvular heart disease.  Under 38 
C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment 
to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen and adds language that requires that a baseline 
level of severity of the nonservice- connected disease or injury 
must be established by medical evidence created before the onset 
of aggravation.  As hypertension has been identified as a risk 
factor for valvular heart disease, the Board determines that an 
opinion which addresses aggravation must be obtained before a 
final determination can be made. 

In addition, the Board notes that the October 2002 VA examination 
report does not contain an opinion as to whether or not the 
veteran's valvular heart disease could be related to his active 
military service directly.  It is pertinent note that the medical 
record includes references to a history of rheumatic fever.  

In view of the foregoing, the Board finds that a cardiovascular 
examination is warranted that includes opinions addressing the 
direct and secondary service connection questions at hand.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 
3.310 (2007).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2007).

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  For the purpose of determining the 
etiology and/or the approximate onset date 
of the veteran's valvular heart disease 
and whether this disorder was aggravated 
by his service-connected hypertension, 
forward the claim file to a VA 
cardiologist for an examination and 
medical opinions.  Following a review of 
the relevant medical evidence in the 
claims file, the cardiovascular 
examination, and any tests that are deemed 
necessary, the cardiologist is requested 
to address the following:

(a)	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current valvular heart disease 
was caused or aggravated by his 
service-connected hypertension?  

(b)	Is it at least as likely as not 
that the veteran's valvular heart 
disease began during service or 
is linked to some incident of or 
finding recorded during service? 

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of a causal 
or aggravating relationship as to 
find against it.  More likely and as 
likely support the contended 
relationship or a finding of 
aggravation; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's valvular heart disease (or 
more specifically aortic valve 
disease) was aggravated by his 
service-connected hypertension, to 
the extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the valvular heart 
disease before the onset of 
aggravation (e.g., mild, moderate).

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

